DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 29, lines 24-25 and lines 13-14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 21, lines 20 and 26, it is unclear when it is and when it is not possible for the groups to be substituted by one or more electro-donating groups.  Clarification is requested.  
In claim 29, lines 9 and 15, it is unclear when it is and when it is not possible for the groups to be substituted by one or more electro-donating groups.  Clarification is requested.  
Regarding claim 29, line 43, the phrases "preferably" and “more preferably” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  
In claims 21, line 11 and line 45, it is unclear if applicant intends for the -Oalkoxy substituent of the R10 definition to be an alkoxy group (-OR, wherein R is alkyl) or a peroxy group (-O-O-R, wherein R is an alkyl).  If applicant intends for said definition -Oalkoxy to mean an alkoxy substituent it is unclear how this would differ from the -Oalkyl and -Ophenyl substituents also found in the definition of R10, wherein an -Oalkyl group by definition is an alkoxy group and -Ophenyl would be a phenoxy group, i.e., a specific alkoxy substituents. Or is applicant intending for the -Ophenyl group to mean and -Oaryl substituent.  Clarification is requested.
In claim 29, lines 34, it is unclear if applicant intends for the -Oalkoxy substituent of the R10 definition to be an alkoxy group (-OR, wherein R is alkyl) or a peroxy group (-O-O-R, wherein R is an alkyl).  If applicant intends for said definition -Oalkoxy to mean an alkoxy substituent it is unclear how this would differ from the -Oalkyl and -Ophenyl substituents also found in the definition of R10, wherein an -Oalkyl group by definition is an alkoxy group and -Ophenyl would be a phenoxy group, i.e., a specific alkoxy substituents. Or is applicant intending for the -Ophenyl group to mean and -Oaryl substituent.  Clarification is requested.
In claim 22:  Ar is required to an aryl or unsubstituted or substituted phenyl is phenyl {vis a vis} in lines 1-2.  It is unclear is applicant is intending for Ar to be an aryl group or a phenyl group, especially in light of said group listing comprising both phenyl and other aryl substituents, such as phenyl, fluorophenyl, bromophenyl, chlorophenyl, dichlorophenyl, iodophenyl, cyanophenyl, naphthyl, phenanthryl, anthracyl, diphenylyl, mesityl, isopropylphenyl, isopropylchlorophenyl, phenoxyphenyl, p-nonylphenyl, Cl0-C13alkylphenyl, hydroxyphenyl, tolyl, chlorotolyl, tert-butylphenyl, xylyl, bromoxylyl, methoxyphenyl, ethoxyphenyl, phenoxyphenyl, methylthiophenyl, phenylthiophenyl, 4-methoxythioanisole, butylsulfophenyl, phenylsulfophenyl, ethoxycarbonylphenyl, tert-butoxycarbonylphenyl, methylaminosulfophenyl, dipropylaminosulfophenyl, dimethylaminophenyl, 4- morpholinophenyl, benzoylaminophenyl, acetylaminophenyl, as well as, pyridyl thienyl, 2-methylthienyl, furyl, indanyl, thiazolyl, oxazolyl, tetrahydronaphthyl, benzothienyl, benzopyrryl, benzofuryl, carbazolyl, N-alkylcarbazolyl, thianthrenyl, phenoxathiinyl, phenothiazinyl, phenoxazinyl, 5,10- dihydrophenazinyl.  Clarification is requested.  
In claim 24, line 2 and claim 32, line 2, it is unclear what applicant is conveying with the phrase “one to one other”.  It is unclear what the “one other” is intending to be?  Does applicant intend for the “one other” be selected from the listed grouping or from any other substituent from the listing found in claim 21 for R3-R7? Does applicant intend to mean that each listed substituent can be the individually the same or individually different substituent selected from the claimed listing?  Or does applicant intend for the phrase to be “one to another”?  Clarification is requested. 

In claim 30, as written, substituent Ar’ is selected to be both a substituted phenyl and a group selected from the claimed listing starting with naphthyl; however, according to the formula Ar’ is a single moiety/unit found to n number of disilyl ketone moieties.  Does applicant intend from the group listing to be selected from substituted phenyl, naphthyl, etc..?  Does applicant intend for the group starting with naphthyl to be the group substituted on said substituted phenyl group, i.e., a naphthyl substituted phenyl group, a phenoxyphenyl substitututed phenyl group, etc.?  Clarification is requested.  
In claim 36:  Is applicant intending for the “and broadening said spectral working wavelength” in line 2 to be the descriptor of the effect adding a sensitizer to a disilyl arylketone?  Is applicant intending for the “and broadening said spectral working wavelength” in line 2 to be a step in the method?  If the second question is applicant’s intention, it is it is unclear how a method for broadening the spectral working wavelength of a a-disilylarylketone can comprise a step of broadening said spectral working wavelength.  Clarification is requested.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Klee et al.
Klee sets forth dental composition comprising (a) one or more radical polymerizable monomers and (b) a compound having the general formula (I):  
    PNG
    media_image1.png
    65
    155
    media_image1.png
    Greyscale
, wherein X and X’ may be Si—see page 4.  
Klee sets forth a photoinitiator compound having the general formula (I) represented by the bis(silyl) ketone having the formula:  
    PNG
    media_image2.png
    137
    221
    media_image2.png
    Greyscale
., wherein BSK appears to anticipate a disilyl arylketone—see scheme 1 on page 23.  Klee sets forth using said BSK in the presence of a sensitizing additive, such as an iodonium salt (DPI)—see page 25, section b).  It can be seen that the spectral wavelength upon radiation exposure of the combination of BSK/DPI shifted the spectral wavelength from BSK alone, i.e., from ~530 nm (BSK) to ~660 nm (BSK/DPI).  Thus, claim 36 is anticipated. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC